Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-14 are pending, claim 15 is canceled in this application. This application is a national stage entry of PCT/EP2019/059662, filled on 04/15/2019. This application claims foreign priority to EP 18168640.3, filed in Europe on 04/23/2018.

Election/Restrictions
Applicant’s election of Group I, claims 1-13, in the reply filed on 01/18/2022, and subsequent species election of leave-on in claim 12 among claims 12 and 13 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim13 and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. 


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chavan et al. (US 2014/0134118 A1) in view of Meyer et al. (US 2016/0067163 A1).
Chavan et al. teach sunscreen compositions (the claimed leave-on in the instant claim 12) comprising 
a vanishing cream bases comprising 5 to 20% of fatty acid and 0.1 to 3% soap (abstract and paragraph 48) (the claimed component d and e), 
0.01 to 10% by weight dibenzoylmethane or its derivatives including 4-tert-butyl-4'-methoxydibenzoylmethane as a UV-A sunscreen (paragraph 20) (the claimed component a); 0.01 to 10% by weight an oil soluble UV-B organic sunscreen such as octocrylene (the claimed component b), 0.01 to 10% by weight a non-ionic surfactant fatty alcohol ethoxylates with saturated carbon chain with HLB ≥15.5 (claim 3) (the instant claim 2) (paragraph 11-14); 
0.2 to 5% by weight of skin lightening agent including resorcinol derivatives (paragraph 50) (the claimed component c); and 
polymer (paragraph 54) (the instant claim 4); and 
exemplifier a composition in in example 3 comprising 1.2% by weight of Parsol 1789 (the claimed component a) and 1.2% by weight of example 7 comprising 1.2% by weight of octocrylene (the claimed component b) and a composition in example 7 comprising Aristoflex AVC (an ammonium acryloyldimethyltaurate/vinyl pyrrolidone copolymer) (the instant claim 4).

Chavan et al. do not specify skin lightening resorcinol derivatives including 4-alkyl substituted or phenylethyl resorcinol.
This deficiency is cured by Meyer et al. who teaches 0.5% of phenylethyl resorcinol (4-(1-phenylethyl)1,3-dihydroxybenzene) as a skin lightening ingredient in a composition comprising 2% of Emulsiphos (soap), 10% of octocrylene, 3% of butylmethoxydibenzoyl methane in example 6 and skin lightening resorcinols including resorcinol, resorcinol derivatives, preferably 4-alkylresorcinols and phenylethyl resorcinol (paragraph 29-31).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Chavan et al. and Meyer et al. to specify the skin lightening resorcinol derivatives in the composition taught by Chavan et al. including 4-alkylresorcinols and phenylethyl resorcinol. Incorporating 4-alkylresorcinols or phenylethyl resorcinol as skin lightening ingredient in a composition comprising sunscreen Parsol 1789 and octocrylene was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
	
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG YU/
Primary Examiner, Art Unit 1612